--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


LETTER AGREEMENT
 
 
October 15, 2008
 
Pervasip Corp.
75 South Broadway, Suite 302
White Plains, NY 10601
Attention:  CEO
 
 
Re:
Amendment to Loan Documents

 
Ladies and Gentlemen:
 
Reference is made to (i) the Securities Purchase Agreement dated as of May 28,
2008 between Pervasip Corp. (the “Company”), LV Administrative Services, Inc.
(the “Agent”), and the Purchasers from time to time party thereto (the
“Purchasers” and together with the Agent, the “Creditor Parties”) (as amended,
restated, modified and/or supplemented from time to time, the “Purchase
Agreement”), (ii) the Master Security Agreement dated as of May 28, 2008 from
the Company, certain Subsidiaries of the Company in favor of the Agent (as
amended, restated, modified and/or supplemented from time to time, the “Master
Security Agreement”), (iii) the Stock Pledge Agreement dated May 28, 2008 by and
among the Company, certain Subsidiaries of the Company and Agent (as amended,
restated, modified and/or supplemented from time to time, the “Stock Pledge
Agreement”) and (iv) the Subsidiary Guaranty dated May 28, 2008 by certain
Subsidiaries in favor of the Company (as amended, restated, modified and/or
supplemented from time to time, the “Subsidiary Guaranty” and together with the
Purchase Agreement, the Master Security Agreement, the Stock Pledge Agreement
and the Related Agreements referred to in the Purchase Agreement, the “Existing
Agreements”).  Capitalized terms used herein that are not defined shall have the
meanings given to them in the Existing Agreements, as applicable.
 
The Company and the Creditor Parties have agreed to make certain changes to the
Purchase Agreement.
 
In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
 
Subject to satisfaction of the conditions precedent set forth below, the
Purchase Agreement is hereby amended as follows:
 
                         (i)           The first paragraph of the Recitals to
the Purchase Agreement is hereby deleted and replaced in its entirety with the
following:
 
“WHEREAS, the Company has authorized the sale to each Purchaser of a Secured
Term Note in the form of Exhibit A hereto in the principal amount set forth
opposite such Purchaser’s name on Schedule 1 hereto (each as amended, restated,
modified and/or supplemented from time to time, the “Closing Date Term Note”);
 
                 (ii)           Section 1 of the Purchase Agreement is hereby
deleted and replaced in its entirety with the following:
 
“1.           Agreement to Sell and Purchase.
 
(a)           Pursuant to the terms and conditions set forth in this Agreement,
on the Closing Date (as defined in Section 3), the Company shall sell to each
Purchaser, and each Purchaser shall Purchase from the Company, the Closing Date
Term Note in the principal amount set forth opposite such Purchaser’s name on
Schedule 1 hereto.  The sale of the Closing Date Term Note on the Closing Date
shall be known as the “Closing Date Offering.”  The Closing Date Term Note will
mature on the Maturity Date (as defined in the Closing Date Term Note).
 
(b)           Pursuant to the terms and conditions set forth in this Agreement
and the Related Agreements, on October 15, 2008, the Company shall sell to
Valens Offshore SPV I, Ltd. (“Valens Offshore I”), and Valens Offshore I shall
purchase from the Company, a Secured Term Note in the aggregate principal amount
of FIVE HUNDRED THOUSAND DOLLARS ($500,000) (as amended, modified and/or
supplemented from time to time, the “Second Term Note”). The sale of the Second
Term Note shall be known as the “Second Offering”. The Closing Date Offering and
the Second Offering shall be known collectively as the “Offering”. The Second
Term Note will mature on the Maturity Date (as defined in the Second Term Note).
The Closing Date Term Note and the Second Term Note are referred to collectively
herein as the “Notes”.
 
 

--------------------------------------------------------------------------------

 
 
 
(iii)           All references to the term “Note” set forth in Section 3.2 and
3.3 of the Purchase Agreement shall hereafter be deemed to refer to the Closing
Date Term Note.
 
(i)           To induce the Creditor Parties to, among other things, agree to
the amendments set forth above and for Valens Offshore I to purchase the Second
Term Note, each of the undersigned (other than the Creditor Parties):
 
(i)           acknowledges, ratifies and confirms that all of the terms,
conditions, representations and covenants contained in the Existing Agreements
to which it is a party are in full force and effect and shall remain in full
force and effect after giving effect to the execution and effectiveness of this
letter agreement and all of the instruments, documents and agreements
contemplated hereby, including without limitation, the Second Term Note
(collectively, the “New Agreements”);
 
(ii)           acknowledges, ratifies and confirms that the defined term
“Obligations” under (i) the Master Security Agreement, (ii) the Stock Pledge
Agreement and (iii) the Subsidiary Guaranty, include, without limitation, all
obligations and liabilities of the Company and the Subsidiaries under the New
Agreements;
 
(iii)           acknowledges, ratifies and confirms that the defined term
“Documents” under, and as defined in, each of the Master Security Agreement, the
Stock Pledge Agreement and the Subsidiary Guaranty, include, without limitation,
all obligations and liabilities of the Company and the Subsidiaries under the
New Agreements.


(iv)           acknowledges and confirms that (A) the occurrence of a breach
and/or an Event of Default under any of the New Agreements shall constitute a
breach and/or an Event of Default under each of the Existing Agreements and (B)
the occurrence of a breach and/or an Event of Default under any of the Existing
Agreements shall constitute a breach and/or an Event of Default under the New
Agreements;
 
(v)           represents and warrants that no offsets, counterclaims or defenses
exist as of the date hereof with respect to the undersigned’s obligations under
the Existing Agreements to which they are a party;


(vi)           acknowledges, ratifies and confirms the grant by the Company and
the Subsidiaries to the Creditor Parties of a security interest in the assets of
(including the equity interest owned by) each of the Company and the
Subsidiaries, as more specifically set forth in the Existing Agreements.
 
(vii)           represents and warrants that (A) all of the representations made
by or on behalf of the undersigned in the Existing Agreements to which it is a
party are true and correct in all material respects on and as of the date
hereof; (B) each of the undersigned has the corporate power and authority to
execute and deliver the New Agreements to which it is a party; (iii) all
corporate action on the part of each of the undersigned (including their
respective officers and directors) necessary for the authorization of the New
Agreements, the performance of all obligations of the undersigned hereunder and
thereunder and, the authorization, sale, issuance and delivery of the Second
Term Note has been taken; and (iv) the New Agreements, when executed and
delivered and, to the extent it is a party thereto, will be valid and binding
obligations of the undersigned; and
 
(viii)           releases, remises, acquits and forever discharges each Creditor
Party and their respective employees, agents, representatives, consultants,
attorneys, fiduciaries, officers, directors, partners, predecessors, successors
and assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing hereinafter called the “Released Parties”), from
any and all actions and causes of action, judgments, executions, suits, debts,
claims, demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, for or because of any matter or things done, omitted
or suffered to be done by any of the Released Parties prior to and including the
date of execution hereof, and in any way directly or indirectly arising out of
or in any way connected to this letter agreement, the Existing Agreements, the
New Agreements and any other document, instrument or agreement made by the
undersigned in favor of the Creditor Parties.
 
(j)           This letter agreement shall become effective upon satisfaction of
the following conditions precedent:  (i) such certificates, instruments,
documents, agreements and opinions of counsel as may be required by the Creditor
Parties, each of which shall be in form and substance satisfactory to the
Creditor Parties, (ii) the Company shall have reimbursed the Creditor Parties
for the full amount of all of the Creditor Parties attorneys’ fees and costs
incurred in connection with the preparation and negotiation of the letter
agreement and each of the other New Agreements and in connection with the
closing of the transactions described herein and therein and (iii) the Company
shall have paid (A) to Valens Capital Management, LLC, the investment manager of
Valens Offshore I (“VCM”), a non-refundable payment in an amount equal to
$7,500.00; (B) to Valens Offshore I, a non-refundable payment in an amount equal
to $5,000.00; and (C) to Valens Offshore I, an advance prepayment discount
deposit equal to $5,000.00.  The payments set forth in clauses (iii)(A) and (B)
above shall be deemed fully earned on the date hereof and shall not be subject
to rebate or proration for any reason.  The payments set forth in clauses (ii)
and (iii) above shall be paid at closing out of funds held pursuant to a funds
escrow agreement for the purchase of the Second Term Note and a disbursement
letter executed in connection herewith.
 
 (l)           Nothing contained herein shall (i) limit in any manner whatsoever
the Company’s, each Subsidiary and each other Person’s obligation to comply
with, and the Creditor Parties right to insist on the Company’s, the
Subsidiaries and such other Person’s compliance with, each and every term of the
Existing Agreements, or (ii) constitute a waiver of any Event of Default or any
right or remedy available to any of the Creditor Parties, or of the Company’s,
the Subsidiaries or any other Person’s obligation to pay and perform all of its
obligations, in each case whether arising under the Existing Agreements,
applicable law and/or in equity, all of which rights and remedies howsoever
arising are hereby expressly reserved, are not waived and may be exercised by
any of the Creditor Parties at any time.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(m)           The Company acknowledges that it has an affirmative obligation to
make prompt public disclosure of material agreements and material amendments to
the Existing Agreements. The Company intends to file a Form 8-K with respect to
the transactions contemplated by this letter agreement no later than four (4)
Business Days following the date hereof, a copy of which shall be delivered to
the Creditor Parties.


(n)           Except as specifically amended herein, the Existing Agreements
shall remain in full force and effect, and are hereby ratified and
confirmed.  The execution, delivery and effectiveness of this letter agreement
shall not operate as a waiver of any right, power or remedy of any of the
Creditor Parties, nor constitute a waiver of any provision of any of the
Existing Agreements.  This letter agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York.
 
(o)           This letter agreement may be executed by the parties hereto in one
or more counterparts, each of which shall be deemed an original and all of which
when taken together shall constitute one and the same agreement.  Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.
 
Very truly yours,
 
VALENS OFFSHORE SPV I, LTD.
 
By:       Valens Capital Management, LLC, its investment manager
 
 
By:       /s/  Pat
Regan                                                                
Name:        Pat Regan                                           
Title:  Authorized Signatory
 
LV ADMINISTRATIVE SERVICES, INC.
as Agent
 
By:       /s/ Pat Regan                                                      
Name:        Pat Regan                                                      
Title:  Authorized Signatory



 
 
- 3 -

--------------------------------------------------------------------------------

 

 
 
CONSENTED AND AGREED TO:
 
 
PERVASIP CORP.
 
(f/k/a eLEC Communications Corp.)
 
By:/s/ Paul H Riss
   

 
Name: Paul H. Riss

 
Title: CEO

 
 
VOX COMMUNICATIONS CORP.
 
By:/s/ Paul H Riss
   

 
Name: Paul H. Riss

 
Title: CEO

 
 
AVI HOLDING CORP.
 
By:/s/ Paul H Riss
   

 
Name: Paul H. Riss

 
Title: CEO

 
 
TELCOSOFTWARE.COM CORP.
 
By:/s/ Paul H Riss
   

 
Name: Paul H. Riss

 
Title: CEO

 
 
LINE ONE, INC.
 
By:/s/ Paul H Riss
   

 
Name: Paul H. Riss

 
Title: CEO

 
 

 
- 4 -

--------------------------------------------------------------------------------

 